Citation Nr: 1229178	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-13 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the Detroit, Michigan, RO.

In March 2011, the Veteran was notified that a Travel Board hearing at the Detroit RO had been scheduled for a date in May 2011.  He failed to appear for this hearing. To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for his service-connected PTSD, currently rated as 30 percent disabling.  The Board had determined that prior to adjudicating the appeal on the merits, further development is required.

In May 2009, the Veteran underwent a VA examination to assess the etiology and severity of his PTSD.  He was assigned a Global Assessment Functioning (GAF) score of 65.  The Veteran received subsequent treatment for his PTSD at the Detroit, Michigan, VA Medical Center (VAMC), where he was most recently assigned a GAF score of 51 in March 2010.  The Veteran's representative argued that the Veteran's change in GAF scores reflects a worsening of his PTSD.  See January 2012 Informal Hearing Presentation.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The United States Court of Appeals for Veterans Claims has held that where the Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  As the medical evidence of record suggests that the Veteran's PTSD has increased in severity since the most recent VA examination, which is now over three years old, a new examination, addressing all of the Veteran's symptoms associated with his PTSD, is required on remand.

Additionally, as mentioned, the record reflects that the Veteran receives treatment for his PTSD at the Detroit VAMC.  The record only contains VA treatment records until March 2010.  As more recent VA treatment records pertinent to the Veteran's claim may be outstanding, they must be requested on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records subsequent to 
March 2010 and associate them with the claims file.

If such records are not available, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Scheduled the Veteran for a VA PTSD examination to determine the severity of his service-connected PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the psychiatrist or psychologist conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The psychiatric examiner shall identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.  The examiner is also requested, if possible, to determine and specifically list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD.  The examiner must assign a GAF score for the Veteran's PTSD consistent with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  The examiner should also comment as to whether or not the symptoms of the Veteran's PTSD render him unemployable.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


